           Case 1:18-cr-00319-LTS Document 284 Filed 09/24/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :   18-CR-319 (LTS)
                                                                       :
JEREMY ESTEVEZ,                                                        :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LAURA TAYLOR SWAIN, United States District Judge:

                 The sentencing hearing scheduled for September 29, 2020, at 11:00 a.m., is

hereby RESCHEDULED to occur as a videoconference using the CourtCall platform on

September 29, 2020, at 9:00 a.m. As requested, defense counsel will be given an opportunity

to speak with the Defendant by telephone for fifteen minutes before the sentencing proceeding

begins (i.e., at 8:45 a.m.); defense counsel should make sure to answer the telephone number

that was previously provided to Chambers at that time.

                 To optimize the quality of the video feed, only the Court, the Defendant, defense

counsel, and counsel for the Government will appear by video for the proceeding; all others will

participate by telephone. Due to the limited capacity of the CourtCall system, only one counsel

per party may participate. To access the audio feed of the conference, members of the press and

public may call 888-363-4734 and use access code 1527005# and security code 1439#.

                 In advance of the conference, Chambers will email the parties with further

information on how to access the conference. Those participating by video will be provided a

link to be pasted into their browser. The link is non-transferrable and can be used by only
          Case 1:18-cr-00319-LTS Document 284 Filed 09/24/20 Page 2 of 3




one person; further, it should be used only at the time of the conference because using it earlier

could result in disruptions to other proceedings.

               To optimize use of the CourtCall technology, all those participating by video

should:

           1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
              not use Internet Explorer.

           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the conference.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

               If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call 888-363-4734 and use access code 1527005# and

security code 1439#. In that event, counsel should adhere to the following rules and guidelines

during the hearing:

           1. Each party should designate a single lawyer to speak on its behalf (including
              when noting the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.

           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.



ESTEVEZ - COURTCALL SENTC ORD.DOCX                  VERSION SEPTEMBER 24, 2020                       2
         Case 1:18-cr-00319-LTS Document 284 Filed 09/24/20 Page 3 of 3




          4. If there is a beep or chime indicating that a new caller has joined while counsel is
             speaking, counsel should pause to allow the Court to ascertain the identity of the
             new participant and confirm that the court reporter has not been dropped from the
             call.

       SO ORDERED.

Dated: September 24, 2020                          /s/ Laura Taylor Swain
       New York, New York                          Laura Taylor Swain
                                                   United States District Judge




ESTEVEZ - COURTCALL SENTC ORD.DOCX              VERSION SEPTEMBER 24, 2020                      3
